Citation Nr: 0518406	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a heart disorder, 
claimed as due to the cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection for a 
cervical spine disorder, and denied entitlement to service 
connection for a heart disorder.

Initially, the veteran requested a personal hearing before 
the Board; however, in August 2003, he withdrew that request. 

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  In March 1994, the RO denied the veteran's claim for 
service connection for a cervical spine disorder.  The 
veteran did not appeal this decision.

2.  In November 1999, the RO declined to reopen the veteran's 
claim for service connection for a cervical spine disorder, 
for a lack of new and material evidence.  The veteran did not 
appeal this decision.

2.  Evidence presented since the November 1999 denial is new, 
but not material, as it does not bear directly on the 
specific matter under consideration, nor is it so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran's heart disorders, to include hypertension 
and cardiomyopathy, were first manifested many years after 
service and are not related to his service.
CONCLUSIONS OF LAW

1.  The March 1994 RO decision denying service connection for 
a cervical spine disorder was final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The November 1999 RO decision is the last final 
disallowance of the veteran's claim for service connection 
for a cervical spine disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

3.  Evidence added to the record since the November 1999 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a cervical spine 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).

4.  The veteran's heart disorders were not incurred or 
aggravated in his active duty service, nor may they be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In the present case, the issues on appeal arise from an 
attempt to reopen a claim for service connection and an 
original claim of service connection.  In this context, the 
Board notes that a substantially complete application was 
received in April 2001.  In August 2001, prior to its 
adjudication of these claims, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the original claim for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, referable to the issue of service connection, the Board 
finds that the content and timing of the April 2001 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Referable to the issue of new and material evidence to reopen 
a previously denied claim, the Board notes that the veteran 
did not receive proper VCAA notice prior to the AOJ decision 
in March 2002.  However, during the course of the appeal, in 
April 2003, the AOJ notified the veteran of information and 
evidence which would qualify as new and material evidence 
sufficient to reopen his claim.  He was also notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
In November 2004, the AOJ readjudicated the new and material 
evidence claim based on all the evidence, without taint from 
prior adjudications.  Therefore, the Board finds no prejudice 
in the fact that the initial AOJ denial pre-dated VCAA-
compliant notice.  Accordingly, referable to the new and 
material evidence issue, the Board finds that the content and 
timing of the April 2003 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

The Board observes that in February 2005, the veteran was 
requested to submit everything in his possession with respect 
to both of his claims.  He replied to this correspondence 
indicating that he had no additional relevant medical 
evidence to submit and requested that his claims be further 
processed.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for service connection.  Complete 
service medical records have been associated with the claims 
file.  All identified private and VA medical records have 
been secured.  

In this case, the veteran has not been provided a VA heart 
disorder examination, nor has a medical opinion been sought.  
The Board notes that it is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2004).  Here, the record 
does not establish that the veteran suffered an event, injury 
or disease in service.  Thus, no medical examination or 
opinion is required, and VA's duty to assist has been 
satisfied.

With respect to the claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 
5, 2001).  As discussed above, the AOJ complied with VA's 
notification requirements, informing the veteran of the 
information and evidence needed to reopen his claim.  He, in 
turn, did not identify any further sources of information or 
evidence which would support his claim.  Thus, VA's duty has 
been satisfied with respect to this claim as well.

The Board observes that the veteran is in receipt of Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining these records in this 
case.  The Court has indicated that a SSA determination is 
pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  Here, however, the 
critical issue was not whether the veteran is employable, but 
whether his current disability was related to his military 
service.  Accordingly, a SSA determination would have no 
relevance in this case.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

Furthermore, the veteran and his representative have had 
ample opportunity to identify additional outstanding medical 
records that have not already been obtained, and have not 
done so.  In fact, the veteran indicated in February 2005 
that VA had all relevant records.  The Board therefore finds 
that a remand of this case for the purpose of attempting to 
obtain the above-mentioned records pertaining to the SSA's 
determination is unnecessary.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence

The veteran contends he is entitled to service connection for 
a cervical spine injury that he alleges he incurred in 
service while boxing.  By rating decision dated in March 
1994, service connection was denied for cervical stenosis 
claimed as secondary to an in-service head injury, because 
there was no evidence of such an injury in service.  The 
evidence of record at that time included the veteran's 
service medical records, which were negative for treatment of 
any kind to the head, neck, or cervical spine; VA outpatient 
records dated from August to September 1947; a March 1983 VA 
examination; and a November 1993 VA discharge summary.  The 
veteran did not appeal that decision.

In September 1998, the veteran attempted to reopen the claim 
by submitting  evidence of current treatment and a letter 
from a private physician, Dr. M. G., who stated it was 
"impossible to state the role of any one particular incident 
40 or 50 years prior would have in the causation of his 
symptomatology, but at the very least could reasonably be 
expected to be a component of the problem."  

By rating decision in November 1999, the RO declined to 
reopen the claim, as there was still no objective evidence of 
an incident in service, and therefore the private physician's 
opinion was based on the veteran's stated history alone, 
which is not enough to establish service connection.  The 
veteran did not appeal this decision.  

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
April 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

In April 2001, the veteran submitted private medical evidence 
documenting his treatment for a cervical spine disorder, as 
well as an opinion by his private treating physician.  The 
March 2002 opinion stated that the veteran's current problems 
were related to a chronic C1-2 odontoid fracture which 
"apparently occurred while in training in the Navy."  The 
RO again declined to reopen the claim on the basis of the 
opinion, because there was still no objective evidence of an 
incident in service on which such a nexus opinion could be 
based.

During the course of the appeal, the veteran submitted an 
August 2003 physician's opinion that stated that when the 
veteran was first treated by that particular facility, he had 
a large pannus in his cervical spine that indeed could have 
been a very chronic fracture from his past military service.  

The Board finds the evidence consisting of the two medical 
opinions is new, in that it had not been previously 
submitted; however, the evidence is not material, in that it 
does not bear directly and substantially upon the specific 
matter under consideration, particularly, whether there was 
an in-service injury to the cervical spine.  There simply is 
no new objective evidence in the file of a significant neck 
injury in service.  The Board notes briefly that a 
physician's specific belief that an event occurred in service 
does not suffice to confirm the occurrence itself.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  Without such an 
occurrence, any subsequent medical opinions are not 
probative, and therefore are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen the claim of service 
connection for a cervical spine disorder.  Therefore, his 
application to reopen his claim is denied.

Service Connection

The veteran is seeking service connection for his heart 
disorders, to include hypertension and cardiomyopathy.  
Specifically, he contends that his heart problems were 
discovered when he had surgery on his neck in 1993, and thus 
claims they are secondary to what he believes should be a 
service-connected injury.  As the Board found above that 
service connection is not warranted for a cervical spine 
disorder, the veteran's claim for service connection for 
heart disorders will be treated as a direct service 
connection issue, rather than a secondary one. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Cardiovascular disease, to include hypertension, is 
a chronic disease subject to presumptive service connection.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records are negative for evidence of a heart 
disorder, to include hypertension or cardiomyopathy.  In 
April 1944, at his entrance examination, the veteran's blood 
pressure was measured at 130/90.  His heart and blood vessels 
were noted to be normal.  On his March 1946 separation 
examination, his blood pressure was taken twice, with 
readings of 138/78 and 140/78.  His heart was evaluated as 
normal, as was the rest of his cardiovascular system, and he 
was found to be physically qualified for discharge.

Private treatment records after separation from service date 
from August 1947 to the present.  The first documented 
instance of treatment for high blood pressure is in June 
1982, when records indicate that the veteran had two 
successive blood pressure readings of 150/100.  He was 
diagnosed with hypertension in January 1983.  A diagnosis of 
cardiomyopathy followed in November 1993.  Other heart 
disorders have been subsequently diagnosed.  

At no point in time has the veteran offered medical evidence 
of a nexus between any event in service, to include a boxing 
incident, and his current heart disorders.  Nor does he 
allege such evidence exists.  Without any demonstrable nexus 
in the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
benefit of the doubt provision does not apply.  Direct 
service connection for heart disorders is not warranted.

Referable to the presumption of service connection applicable 
to chronic diseases such as cardiovascular disease, the Board 
notes that the veteran first manifested heart problems in 
1982, nearly forty years after his separation from service.  
Because a heart disorder was not manifested within one year 
of separation, the presumption does not apply. 


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
cervical spine disorder is denied.

Entitlement to service connection for a heart disorder is 
denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


